       Case 4:21-cv-00118-BSM Document 5 Filed 04/15/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

SHARLA DAVIS                                                                     PLAINTIFF

v.                         CASE NO. 4:21-CV-00118-BSM

GRANT GARRETT EXCAVATING, et al.                                             DEFENDANTS

                                       JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED, this 15th day of April, 2021.


                                                        ________________________________
                                                         UNITED STATES DISTRICT JUDGE
